Citation Nr: 0829036	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to asbestos and/or fiberglass 
exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran had active military service with the United 
States Air Force from January 1948 to January 1952 and with 
the United States Navy from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2002 by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) secondary to 
asbestos exposure.  During the course of this appeal, the 
veteran relocated and the case was transferred to the 
jurisdiction of the Philadelphia, Pennsylvania RO.

The veteran testified during a videoconference hearing before 
the undersigned Veterans Law Judge in September 2006; a 
transcript of that hearing is of record.  

In October 2006 the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review. 

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Chronic obstructive pulmonary disease secondary to 
asbestos and/or fiberglass exposure is not shown to have been 
the result of events in service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease secondary to asbestos 
and/or fiberglass exposure was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2003, August 2005 and September 2005, 
April 2006, October,2006 and March 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  The Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The Board notes that VA regulations provide that for claims 
received after June 9, 1998, a disability or death will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300 (2007).



Factual Background and Analysis

The veteran contends that he developed COPD after exposure to 
asbestos and fiberglass while mothballing ships when he was 
stationed with Sub-Group Four in Green Cove Springs, Florida.  
His Navy DD Form 214 (Report of Discharge From Active Duty) 
reflects that he worked in an occupational field related to a 
civilian job as a laundryman.  Navy administrative remarks 
indicate that he was transferred to the U. S. Atlantic 
Reserve Fleet in Green Cove Springs, Florida in June 1954, 
and other service personnel records show that he was 
stationed with Sub-Group Four from June 1955 until his 
discharge in March 1956.  

Service treatment records for both periods of service are 
silent for any lung/respiratory pathology.  

In an October 2002 statement, the veteran indicated that he 
discovered his respiratory condition in 1999.  He described 
his mothballing duties while stationed in Green Cove Springs 
from 1954 to 1956, to include spraying fiberglass and 
silverpaint on the decks and turrets of ships and inspecting, 
chipping, repairing, and painting rusted parts of ships.  He 
reported smoking one-to-two packs of cigarettes per day until 
January 1978.  In his March 2003 substantive appeal, the 
veteran reported that he worked for 13 years as a fireman and 
then passenger conductor for a railroad company; for 15 years 
in construction, which consisted of forming concrete 
flooring, walls, decks, and finishing work; and for the 
[Delaware River] Port Authority inspecting bridges.

A post-service private treatment note from Englewood 
Community Hospital dated in September 2002 included a 
pulmonary function interpretation report that noted a mild 
obstructive lung defect with occupational exposures that 
included "asbestos/construction".

An October 2002 VA Radiology/Nuclear Medicine report listed 
an impression of moderate pulmonary fibrosis and COPD.  An 
October 2002 VA respiratory examination report listed an 
impression of chemical findings not consistent with 
asbestosis.

In a March 2004 private treatment note from West Jersey 
Hospital, the veteran reported smoking two packs of 
cigarettes per day from age 17 to age 46.  The listed 
impression was COPD.

A March 2004 opinion from R. S., D. O., concluded that 
spraying fiberglass while in the military may have 
contributed to the veteran's COPD and asthma.  An additional 
private treatment report from R. S., D. O., dated in June 
2004 concluded that the veteran had significant COPD 
secondary to smoking.  

An August 2004 VA respiratory examination report noted that 
the examiner reviewed the claims file and listed an 
impression of no evidence of asbestosis.

A September 2005 statement from the veteran's representative 
clarified that the veteran believed that his COPD resulted 
from exposure to asbestos, fiberglass, lead-based paints, and 
other chemicals while mothballing ships without breathing 
protection while on active duty.

In a January 2006 VA psychiatry note, the veteran reported 
that he had smoked two-to-three packs of cigarettes per day 
when he quit smoking 28 years ago.

During a September 2006 videoconference hearing, the veteran 
testified that he smoked one pack of cigarettes per day until 
he quit 26 years ago.  He also testified that the opinion 
from his private physician that indicated a relationship 
between his current COPD and military service had been based 
on the physician's observations and the statements of history 
provided by the veteran.

In October 2006, the Board remanded the case to provide the 
veteran a VA pulmonary examination, finding that the October 
2002 and August 2004 VA respiratory examinations were 
inadequate because they did not address the relationship, if 
any, between the veteran's COPD and his military service, 
cigarette smoking, or post-service occupational particulate 
exposure.  The examiner was to offer an opinion as to whether 
the veteran's pulmonary disorder, to include COPD, was 
causally or etiologically related to his service in the 
military (including any exposure to fiberglass), to any post-
service particulate exposure, or to the veteran's history of 
smoking.  The bases for the examiner's opinions were to be 
fully explained with reference to pertinent evidence in the 
record.

In a January 2007 VA pulmonary consultation report, the 
veteran complained of exertional shortness of breath.  He 
reported that he had smoked up to three-packs of cigarettes 
per day starting at age 18 and quit smoking in 1978.  He 
reported doing construction work for 10 years that included 
some demolition and doing inspection work for the port 
authority for 10 years.  The assessment was history of COPD.  
A March 2007 addendum to a pulmonary function test 
consultation report noted severe obstruction, moderate 
restriction, severe diffusion defect, and bronchodilator 
reversibility consistent with asthma.

In a March 2008 VA pulmonary examination report, the veteran 
reported that he began to smoke one pack of cigarettes [per 
day] several years ago.  Following a physical examination, 
the examiner diagnosed severe COPD and obstructive sleep 
apnea.  The examiner opined that the lead-based paint and 
asbestos exposure had not caused any problems with the 
veteran's lungs.  His medical rationale was that there was no 
history of problems related to lead-based paint and that it 
had not been documented that the veteran had asbestosis.  He 
further opined that the veteran's COPD was as least as likely 
as not related to exposure to cigarette smoking and 
fiberglass particles.  His medical rationale was that long-
standing cigarette smoking was certainly known to cause and 
aggravate COPD.    

The main evidence portending that the veteran's service in 
the military caused his lung disease comes from him 
personally.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The first evidence of a respiratory disorder in the evidence 
of record appears in 1999-nearly 43 years after the veteran 
left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Additionally, none of the competent evidence of 
record provides a link between the veteran's current COPD and 
his active service.  Without medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted on a direct basis.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

While we note that the veteran claimed exposure to asbestos 
and fiberglass in service, there is no evidence to support 
his claim.  Further, while the VA examiner in April 2008 
seemed to indicate that smoking and exposure to fiberglass 
would as likely as not cause COPD, there is no evidence that 
the veteran had any exposure to fiberglass in service.  As 
for the issue of smoking in service causing the COPD, for 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service. For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300 (2007).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to asbestos and/or fiberglass 
exposure is denied.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




